DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13, 27-28 are currently pending and have been considered below.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 3,856,238 to Malvestuto, Jr. (“Malvestuto”), or, in the alternative, under 35 U.S.C. 103 as obvious over Malvestuto in view of U.S. Patent No. 10,053,213 to Tu (“Tu”).
Regarding claim 1, Malvestuto teaches an aerial vehicle adapted for vertical takeoff and horizontal flight using rotors to simulate traditional wing aerodynamics (Col. 3, lines 24-26; Col. 4, line 65 to Col. 5, line 8), said aerial vehicle comprising: a main vehicle body (40); a right side wing assembly, said right side wing assembly comprising: a right side wing (right side of 14/16, FIG. 1 (note: especially in light of applicant’s Remarks received September 30, 2022 (“September 2022 Remarks”), a right side wing that comprises fore and aft wing structures reads on “a right side wing”; see, e.g., September 2022 remarks at pgs. 2-5)); a plurality of right side wing rotor assemblies (66, 74, 65) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure while in a horizontal forward flight configuration (FIG. 5; Col. 6, lines 4-20), said plurality of right side wing rotor assemblies adapted to remain under power during forward flight (Col. 6, lines 4-20), each of said right side rotor assemblies having a propeller with more than two blades (60, FIG. 7; see also Col. 5, lines 52-56), said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly (66), said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing (FIG. 1); a right side rearward inboard rotor assembly (74) rearward of said right side forward inboard rotor assembly, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing (FIG. 1); and a right side outboard rotor assembly (65) outboard of said right side forward inboard rotor assembly and outboard of said right side rearward inboard rotor assembly, said right side outboard rotor assembly coupled to said right side wing (FIG. 1); and a left side wing assembly, said left side wing assembly comprising: a left side wing (left side of 14/16, FIG. 1 (note: especially in light of applicant’s Remarks received September 30, 2022 (“September 2022 Remarks”), a left side wing that comprises fore and aft wing structures reads on “a left side wing”; see, e.g., September 2022 remarks at pgs. 2-5)); a plurality of left side wing rotor assemblies (62, 71, 60) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure while in a horizontal forward flight configuration (FIG. 5; Col. 6, lines 4-20), said plurality of left side wing rotor assemblies adapted to remain under power during forward flight (Col. 6, lines 4-20), each of said right side rotor assemblies having a propeller with more than two blades (60, FIG. 7; see also Col. 5, lines 52-56), said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly (62), said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing (FIG. 1); a left side rearward inboard rotor assembly (71) rearward of said left side forward inboard rotor assembly, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing (FIG. 1); and a left side outboard rotor assembly (60) outboard of said left side forward inboard rotor assembly and outboard of said left side rearward inboard rotor assembly, said left side outboard rotor assembly coupled to said left side wing (FIG. 1); and a horizontal thrusting rear rotor assembly (80-85) adapted to provide horizontal thrust during regular flight (Col. 5, line 60 to Col. 6, line 20), wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-20 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 5-20 degrees), and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-20 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 5-20 degrees).
In case it is argued that Malvestuto does not explicitly teach a horizontal thrusting rear rotor assembly adapted to provide horizontal thrust during regular flight, then Tu teaches an aerial vehicle, comprising a horizontal thrusting rear rotor assembly (26) adapted to provide horizontal thrust during regular flight (FIG. 1; Col. 4, lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Malvestuto to further include a horizontal thrusting rear rotor assembly, as taught by Tu, in order to optimize horizontal flight. 
Regarding claim 2, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 1 as discussed above, and Malvestuto further discloses wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 8-12 degrees, and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 8-12 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 8-12 degrees). 
Regarding claim 3, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 1 as discussed above, and Malvestuto further discloses wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-15 degrees, and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-15 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 5-15 degrees). 
Regarding claim 12, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 1 as discussed above, and Malvestuto further discloses wherein each of said plurality of right side rotor assemblies has a mating left side rotor assembly approximately equidistant from a center line of said aerial vehicle on a line through the approximate center of mass of said aerial vehicle (FIG. 1).
Regarding claim 13, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 2 as discussed above, and Malvestuto further discloses wherein each of said plurality of right side rotor assemblies has a mating left side rotor assembly approximately equidistant from a center line of said aerial vehicle on a line through the approximate center of mass of said aerial vehicle (FIG. 1).
Claims 5-9 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Malvestuto in view of Tu.  
Regarding claim 5, Malvestuto teaches an aerial vehicle adapted for vertical takeoff and horizontal flight using rotors to simulate traditional wing aerodynamics (Col. 3, lines 24-26; Col. 4, line 65 to Col. 5, line 8), said aerial vehicle comprising: a main vehicle body (40); a right side wing assembly, said right side wing assembly comprising: a right side wing (right side of 14/16, FIG. 1 (note: especially in light of applicant’s Remarks received September 30, 2022 (“September 2022 Remarks”) a right side wing that comprises fore and aft wing structures reads on “a right side wing”; see, e.g., September 2022 remarks at pgs. 2-5)); a plurality of right side wing rotor assemblies (66, 74, 65) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure while in a horizontal forward flight configuration (FIG. 5; Col. 6, lines 4-20), said plurality of right side wing rotor assemblies adapted to remain under power during forward flight (Col. 6, lines 4-20), each of said right side rotor assemblies having a propeller with more than two blades (60, FIG. 7; see also Col. 5, lines 52-56), said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly, said right side forward inboard rotor assembly (66) coupled to an inboard portion of said right side wing (FIG. 1); a right side rearward inboard rotor assembly (74) rearward of said right side forward inboard rotor assembly, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing (FIG. 1), wherein said right side rearward inboard rotor assembly is higher than said right side forward inboard rotor assembly when said aerial vehicle is in a horizontal forward flight configuration (FIGS. 1, 4, 5); and a right side outboard rotor assembly (65) outboard of said right side forward inboard rotor assembly and outboard of said right side rearward inboard rotor assembly, said right side outboard rotor assembly coupled to said right side wing (FIG. 1); and a left side wing assembly, said left side wing assembly comprising: a left side wing (left side of 14/16, FIG. 1 (note: especially in light of applicant’s Remarks received September 30, 2022 (“September 2022 Remarks”) a left side wing that comprises fore and aft wing structures reads on “a left side wing”; see, e.g., September 2022 remarks at pgs. 2-5)); a plurality of left side wing rotor assemblies (62, 71, 60) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure while in a horizontal forward flight configuration (FIG. 5; Col. 6, lines 4-20), said plurality of left side wing rotor assemblies adapted to remain under power during forward flight (Col. 6, lines 4-20), each of said right side rotor assemblies having a propeller with more than two blades (60, FIG. 7; see also Col. 5, lines 52-56), said plurality of left side wing rotor assemblies comprising: a left side forward inboard rotor assembly (62), said left side forward inboard rotor assembly coupled to an inboard portion of said left side wing (FIG. 1); a left side rearward inboard rotor assembly (71) rearward of said left side forward inboard rotor assembly, said left side rearward inboard rotor assembly coupled to an inboard portion of said left wing (FIG. 1), wherein said left side rearward inboard rotor assembly is higher than said left side forward inboard rotor assembly when said aerial vehicle is in a horizontal forward flight configuration (FIGS. 1, 4, 5); and a left side outboard rotor assembly (60) outboard of said left side forward inboard rotor assembly and outboard of said left side rearward inboard rotor assembly, said left side outboard rotor assembly coupled to said left side wing (FIG. 1); and a horizontal thrusting rear rotor assembly (80-85) adapted to provide horizontal thrust during regular flight (Col. 5, line 60 to Col. 6, line 20), wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 8-12 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 5-20 degrees), and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight in the range of 8-12 degrees (Col. 6, lines 4-20, teaching a 10 degree tilt, which is well within the range of 5-20 degrees). 
In case it is argued that Malvestuto does not explicitly teach a horizontal thrusting rear rotor assembly adapted to provide horizontal thrust during regular flight, then Tu teaches an aerial vehicle, comprising a horizontal thrusting rear rotor assembly (26) adapted to provide horizontal thrust during regular flight (FIG. 1; Col. 4, lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Malvestuto to further include a horizontal thrusting rear rotor assembly, as taught by Tu, in order to optimize horizontal flight. 
Malvestuto teaches rudders (FIG. 1), and thus it does not explicitly teach wherein said aerial vehicle does not have controllable control surfaces.
Tu teaches an aerial vehicle, wherein said aerial vehicle does not have controllable control surfaces (Col. 7, lines 4-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Malvestuto such that it does not have controllable control surfaces, as taught by Tu, in order to simplify the design and thus reduce potential maintenance needs.  
Regarding claim 6, the combination of Malvestuto and Tu teaches each and every element of claim 5 as discussed above, and Malvestuto teaches wherein said right and left side rotor assemblies comprises an electric power source (Col. 5, lines 23-24); a top central hub (FIG. 5, showing top hub portion of 69); and three or more blades (60, FIG. 7; see also Col. 5, lines 52-56) coupled to said central hub (FIG. 5).
Tu teaches wherein said right and left side rotor assemblies comprise an electric motor (Col. 5, lines 17-26); a central hub coupled to a rotating portion of said electric motor (Col. 5, lines 17-26; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Malvestuto and Tu combination and further include the electric motor, wherein the central hub is coupled to a rotating portion of said electric motor, as taught by Tu, in order to efficiently power the rotors. 

Regarding claim 7, the combination of Malvestuto and Tu teaches each and every element of claim 6 as discussed above, and Tit further teaches wherein said top central hub is a flattened hub (Malvestuto at FIG. 5; Tu at FIG. 1).
Regarding claim 8, the combination of Malvestuto and Tu teaches each and every element of claim 6 as discussed above, but it does not explicitly teach wherein the ratio of the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not show patentable significance in the ratio being greater than 0.25. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Malvestuto and Tu combination such that the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25, in order to optimize stability of and lift generated by the rotor assemblies.
Regarding claim 9, the combination of Malvestuto and Tu teaches each and every element of claim 6 as discussed above, but it does not explicitly teach wherein the ratio of the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.30.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not show patentable significance in the ratio being greater than 0.25. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Malvestuto and Tu combination such that the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.30, in order to optimize stability of and lift generated by the rotor assemblies.
Regarding claim 27, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 1 as discussed above, and Tu teaches wherein said aerial vehicle does not have controllable control surfaces (Col. 7, lines 4-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Malvestuto, or the combination of Malvestuto and Tu, such that it does not have controllable control surfaces, as taught by Tu, in order to simplify the design and thus reduce potential maintenance needs. 
Regarding claim 28, Malvestuto discloses, or the combination of Malvestuto and Tu teaches, each and every element of claim 2 as discussed above, and  Tu teaches wherein said aerial vehicle does not have controllable control surfaces (Col. 7, lines 4-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Malvestuto, or the combination of Malvestuto and Tu, such that it does not have controllable control surfaces, as taught by Tu, in order to simplify the design and thus reduce potential maintenance needs.


	


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malvestuto in view of Tu as applied to claim 6 and 9 above, and further in view of U.S. Publication No. 2019/0233107 to Tian (“Tian”).
Regarding claims 10 and 11, the combination of Malvestuto and Tu teaches each and every element of claims 6 and 9 as discussed above, but it does not explicitly teach wherein said right side rotor assemblies and said left side rotor assemblies further comprise an undercowling extended rearward of said top central hub.
Tian, however, teaches an aerial vehicle, wherein said right side rotor assemblies and said left side rotor assemblies further comprise an undercowling extended rearward of said top central hub (See Annotated FIG. 10 below, where C points to the undercowling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Malvestuto and Tu combination by further including the undercowling, as taught by Tian, in order to reduce drag. 
 
    PNG
    media_image1.png
    594
    781
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are moot in light of the new grounds of rejection. 
In light of applicant’s claim amendments filed September 30, 2022, independent claim 1 is now being rejected under 35 U.S.C. 102(a)(1) as anticipated by Malvestuto, or in the alternative under 35 U.S.C. 103 as being obvious over Malvestuto in view of Tu. Also in light of applicant’s claim amendments filed September 30, 2022, independent claim 5 is now being rejected under 35 U.S.C. 103 as being obvious over Malvestuto in view of Tu. Malvestuto was not relied upon in the previous Action. While Tu was relied upon in the previous Action, it was relied upon for teaching different claim features than in the present Action. As such, applicant’s arguments are moot in light of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644